Citation Nr: 0215692	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to higher initial ratings for a left varicocele.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



INTRODUCTION

The veteran served on active duty from August 7, 1972, to 
September 28, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The veteran's original claim for entitlement to service 
connection was denied in April 1986.  That decision was not 
appealed and became final.

2.  The veteran submitted a request to reopen his claim on 
January 27, 1998.

3.  The veteran's claim was reopened, and service connection 
granted by way of a Board decision dated in September 1999.

5.  The veteran was afforded a VA examination on November 20, 
1999 that noted his subjective complaints.  Physical 
examination revealed an enlarged epididymis with possibly two 
nodules, a scrotal ultrasound was normal.

6.  The RO issued a rating decision that implemented the 
Board's decision in May 2000.  Service connection for left 
varicocele was established as of January 27, 1998.  A 
noncompensable disability evaluation was assigned.  A 10 
percent disability rating for left varicocele was established 
from November 20, 1999.

7.  There is no evidence of treatment related to the 
veteran's left varicocele since May 1974.

6.  As of November 20, 1999, the veteran's left varicocele is 
manifested by subjective complaints of pain and swelling.  
Objective evidence does not reflect any dysfunction and 
scrotal ultrasound is normal.


CONCLUSION OF LAW

A rating in excess of 0 percent from January 27, 1998, or in 
excess of 10 percent from November 20, 1999, for service-
connected left varicocele is not warranted.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 
7120 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from August 7, 1972, to 
September 28, 1972.  The veteran's August 1972 entrance 
physical examination was negative for any findings relating 
to a left varicocele.  In late August 1972 the veteran was 
evaluated for complaints of left groin pain.  After general 
surgery and urology consultations, it was determined that the 
veteran had a left varicocele.  The urology consultation 
noted that this was a surgically correctable condition.  The 
consultation also stated that the condition was not 
physically disqualifying and found the veteran fit for full 
duty.

A medical board was convened in September 1972.  The medical 
board report noted that the veteran did not present with a 
left varicocele at the time of his entrance examination.  He 
was later diagnosed with the condition and refused surgery to 
correct the problem.  He was then recommended for discharge 
from service.  The medical board found that the veteran's 
condition did not constitute an "unfitting physical 
disability" and he was recommended for discharge.  The 
medical board determined that the condition existed prior to 
entry and that the veteran was enlisted in error.  An 
endorsement to the medical board reported that the veteran 
was discharged in September 1972.

The veteran submitted his original claim for disability 
compensation benefits in February 1986.  His claim was denied 
in April 1986 as preexisting service.  The veteran did not 
appeal the denial of his claim.

The veteran's current claim was received at the RO on January 
27, 1998.  He reported treatment for his left varicocele in 
September 1972.

Records were obtained from Valley View Regional Hospital.  
However, they pertained to treatment for unrelated conditions 
during the period from May 1997 to December 1997.

The veteran's claim was denied in February 1998 as no new and 
material evidence was submitted to reopen his claim.

The veteran then submitted medical records from Valley View 
Regional Hospital in March 1998.  The records documented that 
the veteran underwent a left varicocelectomy in May 1974.  

The veteran's claim was again denied in March 1998.  He 
appealed the denial of his claim.  He submitted a statement 
in May 1998 wherein he contended that his surgery in May 1974 
was close in time to his period of service.  He further 
argued that his left varicocele was aggravated in service.  
He did not relate any current problems from his condition.

The veteran's case was remanded by the Board for additional 
development in October 1998.  The RO wrote to the veteran in 
October 1998 and requested that he either authorize the RO to 
obtain medical records on his behalf or to submit additional 
evidence in support of his claim.  The veteran did not 
respond to the RO's request.  The veteran's claim was 
returned to the Board.

In a decision dated in September 1999, the Board found that 
new and material evidence had been submitted to reopen the 
veteran's claim.  The Board also found that the veteran was 
entitled to service connection for his left varicocele.

The veteran was afforded a VA examination in November 1999.  
The veteran gave a history of prior surgery to repair his 
left varicocele.  He complained of increasing pain to 
palpation on the left side of the scrotum and some swelling.  
He said that his scrotum would hurt when he was running, 
jogging, or riding his motorcycle.  Physical examination 
reported that the left testicle was smooth without nodules.  
The epididymis was enlarged with one, possibly two, nodules 
palpated.  There was also a questionable varicocele present.  
The examiner remarked that it was difficult to determine 
because of the large amount of tissue present.  The veteran 
was also noted to have bilateral inguinal/femoral hernias.  
The assessment was that the veteran did have a varicocele.  
The examiner recommended an ultrasound of the left scrotum.  

Associated with the claims folder are the results of an 
ultrasound of the scrotum performed in December 1999.  The 
report indicated that it was a normal ultrasound.

The RO issued a rating decision in May 2000.  The rating 
decision implemented the September 1999 Board decision and 
established service connection for a left varicocele.  
Service connection was established as of the date of the 
claim, January 27, 1998.  A noncompensable rating was 
established, effective from the date of service connection.  
The veteran was awarded a 10 percent disability rating, 
effective from the date of the VA examination, November 20, 
1999.  The rating decision noted that this was the first date 
that medical evidence supported a compensable rating.

Associated with the claims folder in October 2000 were VA 
records that contained an outpatient clinical entry dated in 
March 2000.  The entry noted the veteran's left varicocele by 
history and did not record any current complaints.  The 
remainder of the records consisted of laboratory reports as 
well as the results of the December 1999 scrotal ultrasound 
and chest x-rays and computed tomography (CT) of the chest.

The veteran submitted a statement in November 2000 wherein he 
said that he experienced more pain and physical problems than 
were reflected in his current disability rating.  He 
contended that his disability warranted a higher disability 
rating.

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2001).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2001).  In cases, such as this one, where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran's left varicocele is evaluated under Diagnostic 
Code 7120, as analogous to a disability involving varicose 
veins.  38 C.F.R. § 4.104 (2001).  Under Diagnostic Code 
7120, a 10 percent rating is assigned where there is 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery.  A 
20 percent evaluation is warranted where there is persistent 
edema, incompletely relieved by elevation of extremity, with 
or without beginning stasis pigmentation or eczema.  Id.

In this case the veteran has presented no evidence of any 
treatment for his left varicocele since his surgery in 1974.  
Moreover, the medical evidence from the veteran's SMRs 
document that the condition was not physically disqualifying 
from service, that it was easily corrected by surgery and 
that the veteran was discharged for refusal to have the 
surgery.  He had the surgery in 1974.  He did not relate any 
history of treatment beyond that time at his November 1999 VA 
examination.  Further, he has not alleged any additional 
treatment for his condition since he submitted his claim for 
service connection in January 1998.  

The veteran submitted a claim for nonservice-connected 
pension benefits in October 2000.  At that he time he listed 
his disabling conditions as involving his back, hepatitis and 
his lungs.  He made no reference to his left varicocele.

The findings from the November 1999 VA examination report 
subjective symptoms of pain and swelling of the scrotum, 
symptoms that were aggravated by running, jogging or riding a 
motorcycle.  No mention was made of the symptoms interfering 
with the veteran's employment, now or in the past.  Objective 
evidence noted an enlarged epididymis with possibly two 
nodules.  The December 1999 ultrasound was interpreted as a 
normal scrotal ultrasound.  The evidence of record simply 
does not demonstrate that the veteran meets any of the 
criteria contemplated for the assignment of a 20 percent 
disability rating under Diagnostic Code 7120.

The Board notes that the veteran's compensable rating was 
established as of the date of the November 1999 VA 
examination.  The Board concurs with the RO that this is the 
first objective evidence of record to document any symptoms 
associated with the veteran's condition from the time he 
submitted his claim in January 1998.  There is no basis to 
show that a compensable evaluation is warranted at any time 
prior to November 20, 1999.  Accordingly, the veteran's claim 
for a higher disability evaluation for left varicocele, at 
any time after January 27, 1998, is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher evaluation for left varicocele.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).  The Board notes that 38 C.F.R. § 3.102 was amended 
in August 2001, effective as of November 9, 2000.  See 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, the change to 
38 C.F.R. § 3.102 eliminated the reference to submitting 
evidence to establish a well-grounded claim and did not amend 
the provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2001).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West Supp. 2001).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
veteran was granted service connection for his disability in 
September 1999.  He has disagreed with the level of his 
disability evaluation.

Newly codified 38 U.S.C.A. § 5103, requires certain notices 
be provided by the Secretary when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of that information and 
evidence that is to be provided by the claimant and what is 
to be provided by the Secretary.  38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise that, 
if such information or evidence is not received within one 
year from the date of such notification, no benefit may be 
paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West Supp. 2001).  In addition, 
38 C.F.R. § 3.159(b), 66 Fed. Reg. 45,630, details the 
procedures by which VA will carry out its duty to assist by 
way of providing notice.

In this case the veteran was originally contacted by the RO 
in February 1998 and informed of the need to submit new and 
material evidence to establish that his left varicocele was 
related to service.  This same notice was provided by way of 
the October 1998 Board remand.

Once the veteran was granted service connection by the Board 
in September 1999, he was afforded a VA examination to 
establish the proper level of disability.  The RO then 
informed the veteran of his disability rating and the 
evidence relied on to determine the rating.  The veteran was 
also advised of the criteria he needed to satisfy in order to 
obtain a higher disability rating. 

The veteran and his representative were notified in a 
statement of the case issued in February 2002 of the 
provisions of law relied on, the facts developed in the case, 
and of the reasoning used in reaching a decision on the issue 
in this case.  He was also informed of the new provisions 
enacted by the VCAA and VA's new duty to assist regulations.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to prove his claim for a higher rating.  
Service connection was established for his left varicocele 
and he was informed of the rating criteria used to evaluate 
the level of his disability.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and newly 
promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West Supp. 2002) and established by 
regulation at 38 C.F.R. § 3.159(c)-(e).  66 Fed. Reg. 45,630-
32.  This section of the VCAA and new regulation sets forth 
several duties for the Secretary in those cases where there 
is outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  However, in this case 
there is no outstanding evidence to be obtained, either by 
the VA or the veteran.  The private treatment records 
identified by the veteran have been obtained.  The veteran 
submitted copies of his VA records.  He was afforded a VA 
examination.  His claim underwent development from January 
1998 in order to find new and material evidence to reopen and 
then to develop evidence necessary to properly evaluate his 
disability once service connection was established.  The 
veteran has not identified any treatment for his left 
varicocele since 1974, so there are no records to obtain.  He 
was afforded a medical examination and his condition properly 
evaluated.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the spirit and the intent of the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426,430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case.  Further 
development of the claim and further expending of VA's 
resources are not warranted.  Cf. Wensch v. Principi, 15 Vet. 
App. 362, 367-68 (2001); Dela Cruz v. Principi, 15 Vet. App. 
145, 149 (2001).


ORDER

Entitlement to a disability evaluation in excess of 0 percent 
from January 27, 1998, or in excess of 10 percent from 
November 20, 1999, for a left varicocele is denied.



REMAND

The veteran submitted a claim for entitlement to nonservice-
connected disability pension benefits in October 2000.  The 
RO notified him that same month that he did not have the 
necessary qualifying service to be eligible for such 
benefits.

The veteran submitted a statement that was received at the RO 
in October 2000 wherein he said that "I disagree with your 
findings and I wish to appeal."  The Board notes that the RO 
construed this as a notice of disagreement with the May 2000 
rating decision discussed above.  However, the Board finds 
that this statement from the veteran, so near in time to the 
denial of his nonservice-connected pension claim, and clearly 
directed as a response to the October 2000 letter from the 
RO, constitutes a notice of disagreement with that denial and 
a desire for appellate review.  38 C.F.R. § 20.201 (2002).  
As a statement of the case on this matter has not been 
issued, additional action by the RO is required as set forth 
below.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An 
SOC should be issued on this issue unless the veteran's claim 
for pension is resolved in some manner.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the pension issue is REMANDED to the RO for the 
following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to nonservice-connected 
disability pension benefits.

Thereafter, the case should be returned to the Board for 
further appellate review, but only if an appeal is perfected.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



